  Case 2:20-cr-00659-BRM Document 1 Filed 07/31/20 Page 1 of 3 PageID: 1


USAO 2020R00439/BL


                      UNITED STA TES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                    Hon. BRIAN R. MARTINOTTI

                                            Crim. No. 20-659 (BRM)
            v.
                                            18 U.S.C. § 922(g)(l)

JUAN ABREU


                              I N D I C TMENT

      The Grand Jury in and for the District of New Jersey, sitting at Newark,

charges:

                                  COUNT ONE
                 (Possession of Ammunition by a Convicted Felon)

      On or about April 5, 2020, in Essex County, in the District of New Jersey

and elsewhere, the defendant,

                                 JUAN ABREU,

knowing that he had previously been convicted in a court of at least one crime

punishable by a term of imprisonment exceeding one year, did knowingly

possess in and affecting interstate commerce three (3) rounds of 9 millimeter

caliber ammunition.

      In violation of Title 18, United States Code, Section 922(g)(l).
Case 2:20-cr-00659-BRM Document 1 Filed 07/31/20 Page 2 of 3 PageID: 2
Case 2:20-cr-00659-BRM Document 1 Filed 07/31/20 Page 3 of 3 PageID: 3
                  CASE NUMBER: 20.:



             United States District Court
               District of New Jersey

                VNITED STATES OF AMERICA

                                  v.

                          JUAN ABREU



                    INDICTMENT FOR
                       18   u.s.c. § 922(g)(1)




                             Foreperson

                        CRAIG CARPENITO
                     UNITED STATES ATTORNEY
                        NEWARKy NEW JERSEY

                            BENJAMIN LEVIN
                       ASSISTANT U.S. ATTORNEY
                            973-645-2762
